Name: Council Regulation (EEC) No 1226/89 of 3 May 1989 amending Regulation (EEC) No 2261/84 laying down rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 17 COUNCIL REGULATION (EEC) No 1226/89 of 3 May 1989 amending Regulation (EEC) No 2261 /84 laying down rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1225 / 89 ( 2 ), and in particular Article 5 (4 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2261 / 84 is hereby amended as follows : 1 . In Article 2 (4), '200' is replaced by *400'. 2 . In the first subparagraph ofArticle 2(5), '200' is replaced by '400'. 3 . In Article 17a (2) (b), *200' is replaced by '400'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1989 . Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1225 / 89 amended the definition of small producers , as referred to in Article 5 of Regulation No 136 / 66 / EEC; whereas therefore Regulation (EEC) No 2261 / 84 ( 3 ), as last amended by Regulation (EEC) No 892/ 88 ( 4 ), needs to be adapted, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1989 . For the Council The President P. SOLBES (&gt;) OJ No 172 , 30 . 9 . 1966 , p . 3026 /66 . ( 2 ) See page 15 of this Official Journal . ( 3 ) OJ No L 208 , 3 . 8 . 1984 , p. 3 . ( 4 ) OJ No L 89 , 6 . 4 . 1988 , p. 1 .